IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1178
                             Filed October 14, 2015


IN THE INTEREST OF M.C.,
Minor Child,

R.R.L.C., Father.
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clarke County, Monty W. Franklin,

District Associate Judge.



      A father appeals the termination of his parental rights to his child, born in

2008. AFFIRMED.



      Stephen P. Dowil of Booth Law Firm, Osceola, for appellant father.

      Thomas J. Miller, Attorney General, Janet Hoffman, Assistant Attorney

General, and Michelle Rivera, County Attorney, for appellee State.

      Carol A. Clark, Lamoni, for appellee Mother.

      Michael A. Beal, Grimes, attorney and guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

          A father appeals the termination of his parental rights to his child, born in

2008. He contends (1) the State failed to prove the grounds for termination,

(2) termination was not in the child’s best interests, and (3) the district court

should have declined to terminate his rights based on the bond he shared with

the child.

          I. The district court terminated the father’s parental rights pursuant to

several statutory grounds. On our de novo review, we conclude termination was

warranted pursuant to Iowa Code section 232.116(1)(f) (2015), which requires

proof of several elements including proof that the child could not be returned to

the parent’s custody. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999)

(stating we may affirm if we find clear and convincing evidence to support any of

the grounds cited by the district court).

          The Department of Human Services became involved with the family after

the father consumed methamphetamine and threatened to excise bad thoughts

from his head, using a knife. The child was at home during the incident. He was

removed from the home following the incident.

          At the time of the termination hearing, the father was in jail awaiting trial

on two charges of first-degree murder in an unrelated case. He was not in a

position to care for child at the time of the termination hearing or in the imminent

future.

          II.   Termination must be in the child’s best interests.    In re P.L., 778
N.W.2d 33, 37-38 (Iowa 2010). There is no question it was. The child expressed

fear of his father and regressed in his behaviors at the mere mention of
                                          3


reunification. While a behavioral health therapist who treated the father opined

he was ready to see the child, the converse was not true. The father severely

compromised     the   child’s   safety   by   wielding   a   knife   while   high   on

methamphetamine, continuing to use drugs following the child’s removal, and

failing to participate in services to address his addiction and mental health.

Termination of his parental rights was the best option for the child.

       III. The father also contends the district court should have declined to

terminate his parental rights based on the parent-child bond. Any bond between

father and child was based on fear. The child’s therapist testified to the trauma

he saw in the child and even the father’s therapist stood by an earlier statement

admonishing the department to exercise caution in allowing contact between

parent and child.

       We affirm the district court’s termination of the father’s parental rights to

the child.

       AFFIRMED.